 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
     ERIC JOHN ESTRADA,                 )     NO. CV 18-04772- JAK (AS)
11                                      )
                     Petitioner,        )
12                                      )
               v.                       )          JUDGMENT
13                                      )
     KEN CLARK, Warden                  )
14                                      )
                     Respondent.        )
15                                      )
                                        )
16
17
          Pursuant   to   the   Order       Accepting   Findings,   Conclusions   and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the Petition is denied and dismissed with
21
     prejudice.
22
23
               DATED: March 25, 2019.
24
25
26                                            JOHN A. KRONSTADT
                                        UNITED STATES DISTRICT JUDGE
27
28
